  Case 19-26233        Doc 51    Filed 01/27/20 Entered 01/27/20 14:26:56             Desc Main
                                   Document     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH

In re:
                                                               Bankr. Case No. 19-26233
FELLER, RUSSELL and FELLER, JANELL,
                                                                       Chapter 7
                Debtor(s).

          TRUSTEE’S DIRECTIVE TO DEBTOR(S) REGARDING TURNOVER OF
                      2019 TAX RETURNS AND TAX REFUNDS

Michael F. Thomson, Chapter 7 Trustee, issues this Directive pursuant to Sections 521 & 542 of the
United States Bankruptcy Code, Rule 4002 of the Federal Rules of Bankruptcy Procedure, and the
Bankruptcy Court’s Local Rule of Practice 4002-1. This is a request by the Trustee pursuant to 11
U.S.C. Section 521(f) and supplements the Directive made at your meeting of creditors. These
provisions require you to cooperate with the Trustee and turn over the property as instructed in this
Directive.
YOU ARE DIRECTED AND INSTRUCTED BY THE TRUSTEE TO TAKE BOTH OF THE
FOLLOWING ACTIONS:
        1.     TURN OVER TAX RETURNS: Immediately upon filing with the tax authorities, please
turn over complete, signed copies of the 2019 Federal and State Tax Returns you filed with the taxing
authorities. Documents will not be returned to you, so send copies and keep the originals for your
files. The Tax Returns may be (a) emailed to: thomson.michael@dorsey.com; or (b) mailed to:
Michael F. Thomson, Chapter 7 Trustee, 111 South Main Street, 21st Floor, Salt Lake City, UT
84111-2176.
        2.      TURN OVER TAX REFUNDS: Immediately upon receiving any Federal or State tax
refunds, via check or otherwise, please turn over to the Trustee all tax refunds that belong to the
bankruptcy estate. Tax refunds belonging to the bankruptcy estate should be turned over to the
Trustee via certified funds, made payable to Michael F. Thomson, Chapter 7 Trustee, and delivered
by hand or by mail to Michael F. Thomson, Chapter 7 Trustee, 111 South Main Street, 21st Floor,
Salt Lake City, UT 84111-2176.
YOUR FAILURE TO COMPLY WITH THIS DIRECTIVE MAY RESULT IN A LAWSUIT
BEING FILED AGAINST YOU TO DENY OR REVOKE YOUR BANKRUPTCY
DISCHARGE, AND MAY RESULT IN THE ENTRY OF A MONETARY JUDGMENT
AGAINST YOU, A FINDING OF CONTEMPT, AND THE IMPOSITION OF SANCTIONS.

IF YOU ARE REPRESENTED BY AN ATTORNEY, YOUR ATTORNEY HAS RECEIVED THIS
DOCUMENT. PLEASE CONTACT YOUR ATTORNEY IF YOU HAVE ANY QUESTIONS OR
CONCERNS.
         DATED this 27th day of January 2020.
                                                       / s / Michael F. Thomson
                                                      Michael F. Thomson, Chapter 7 Trustee
                                                      111 South Main Street, 21st Floor
                                                      Salt Lake City, UT 84111-2176
                                                      thomson.michael@dorsey.com
